DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 1 and the species of increasing/improving/ promoting the survival of transplanted stem cells (claim 1) by exposing them to an agent that is an inhibitor of an sEH (a soluble epoxide hydrolase) (claims 1 and 18), heart failure (claim 6), TPPU, compound no. 1770 (compound (i) in claim 25), and hiPsC-CMs (cardiomyocytes that are derived from human, induced pluripotent stem cells (claim 40), in the reply filed on July 26, 2022 is acknowledged.  Applicants did not indicate explicitly whether their election was with or without traverse.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3-8, 10, 12, 18, 25, 26, 29, 34, 40 and 52 have been amended.  Claims 9, 13-17, 19-24, 27, 28, 30-33, 35-39, 41-51 and 53-87 have been canceled.  No claims have been added.  Claims 2, 7, 8, 10, 11, 12 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups and non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 1, 3-6, 18, 25, 26, 34, 40 and 52 are examined on the merits herewith.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "EETs" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as the claim depends from claim 1, which does not recite EETs.  Moreover, it is indefinite to recite only an abbreviation for a claim term.  This term should be written out in full, followed by the abbreviation in parentheses.  Clarification and appropriate correction are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6, 18, 25 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“A potent soluble epoxide hydrolase inhibitor, t-AUCB, acts through PPARγ to modulate the function of endothelial progenitor cells from patients with acute myocaridal infarction”, Int J Cardiol 167(4):1-18, 2013).
Xu et al. disclose a method of treating stem cells, EPCs (endothelial progenitor cells), isolated from blood, from subjects in need thereof for therapeutic treatment by transplantation of the treated EPCs, subjects who have had heart attacks (which is a type of heart failure).  The EPCs are treated with the compound t-AUCB, an sEH (soluble epoxide hydrolase) inhibitor, for 24 hours, at a concentration of 1 – 100 micromolar (see claims 1, 3, 4, 6 and 52).  t-AUCB is Applicants’ compound no. 1471, species (e) in claim 25 (see pp. 3, 4, 7 and 8).  Treatment with t-AUCB improves/increases the migration of the EPCs to the site of injury, increases the formation of capillaries, causes the differentiation into mature ECs (endothelial cells), increases the expression of VEGF (vascular endothelial growth factor) and HIF-1α (hypoxia-inducible factor 1 α), and increases the concentration of EETs (epoxyeicosatrienoic acids).  These six properties and functions of EPCs are decreased and impaired in subjects who have had a heart attack/myocardial infarction (see p. 6).  EPCs play an important role in neovascularization and endothelial replacement in ischemic and injured hearts.  EPCs are a source of progenitor cells that can differentiate into mature vascular endothelial cells and that stimulate the secretion of angiogenic factors at the site of incorporation, which enhance the further growth and differentiation of EPCs (see p. 7).  As a result, t-AUCB shows a role in therapeutic vasculogenesis (see p. 8).  See pp. 2-3 and 6-8.  See claims 1, 3, 4, 6, 25 and 52.  
Regarding claim 18, an agent that is an sEH inhibitor increases the level of EETs (epoxyeicosatrienoic acids), by inhibiting their conversion to the diol forms, which are less active in healthy ways and which can cause inflammation.  EETs dilate blood vessels, inhibit the migration of vascular smooth cells, decrease inflammation, platelet aggregation and the expression of adherence factor, and promote fibrolysis, all positive effects (see p. 2).  Thus, this claim does not distinguish the invention over the reference.  
In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to increase/improve/promote the survival- and functioning and performance and tissue integration, which would increase/improve/promote the survival- of stem cells, EPCs, by exposing them to an sEH inhibitor, t-AUBC, and then to administer the treated stem cells to a subject in need thereof, by transplanting the treated stem cells into the heart of a subject who has had a heart attack.  The reference discloses this stem cell treatment method and the benefit of the treated cells for a subject who has had a heart attack, a subject in need of his own healthy endothelial cells, for revascularization of damaged heart tissue.  In view of the foregoing, a holding of obviousness is required.
Claims 5, 34, 40 and the elected species in claim 25, species (i), TPPU, are free of the prior art.  These claims and claim portion are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reference does not disclose the co-administration of the treated stem cells and an agent that increases the level of epoxy fatty acids.  The reference does not disclose that the stem cells are pluripotent/multipotent stem cells or their derivative.  The reference does not disclose TPPU as a treatment agent for stem cells, to improve their ability to make an sEH inhibitor (to improve their survival or integration after transplantation).  
Claims 26 and 34 recite non-elected species, but these claims are also free of the prior art, as they recite species not disclosed in the reference.  Thus, these claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-08-04